Title: To Benjamin Franklin from Isaac Norris, 27 August 1760
From: Norris, Isaac
To: Franklin, Benjamin


          
            B Franklin
            Augt. 27th. 1760
          
          Above is Copy of my Last by Captain Friend. This incloses a second Bill of Exchange for £100—Sterl N 1876 drawn by Colonel J. Hunter on Messrs. Thomlinson &c. as it is uncertain whether our late Governor Denny will call and I do not certainly know when Capt. Hamet (by whom I purpose to send this) will sail) I shall send it to Town to be forwarded by My Brother. Captain (late Governor) Denny has repeatedly promised me to do us all the Services in his Power. His Connections and even intimacies with some considerable Persons in the Ministry he tells me are such that he hopes they may be of some use to the Province. I wish it may prove so on Tryal; his private Oeconomy may possibly have done him some disservice with regard to this Government at least we are told so. It has certainly been very odd and uncommon.
          General Stanwix who is probably in England before now likewise promised me to serve us especially in regard to the Re Emitting Bill upon which I had several Conferences with him before it was enacted into a Law. It is rumoured here by the Proprietary Party that the Lottery Act the Court and the Land Office Laws will be repealed. I am ut Supra
          
            I N.
            by Capt. Hamet
          
        